Exhibit 10.2

VERRA MOBILITY CORPORATION
NOTICE OF GRANT OF STOCK OPTION

(For Non-U.S. Participants)

Verra Mobility Corporation, a Delaware corporation (the “Company”) has granted
to the Participant an option (the “Option”) to purchase certain shares of Stock
pursuant to the Verra Mobility Corporation 2018 Equity Incentive Plan (the
“Plan”), as follows:

 

Participant:

 

Employee ID:

 

 

Date of Grant:

 

 

 

 

Number of Option Shares:

 

 

 

 

Exercise Price:

 

 

 

 

Vesting Start Date:

 

 

 

 

Option Expiration Date:

 

The tenth anniversary of the Date of Grant.

US Tax Status of Option:

 

Nonstatutory Stock Option.

Vested Shares:

 

Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date, as follows:

 

 

 

 

Vested Ratio

 

 

Prior to first anniversary of Vesting Start Date

 

0%

 

 

On first anniversary of Vesting Start Date (the “Initial

 

 

 

 

Vesting Date”)

 

25%

 

 

On 2nd anniversary of Vesting Start Date

 

25%

 

 

On 3rd anniversary of Vesting Start Date

 

25%

 

 

On 4th anniversary of Vesting Start Date

 

25%

 

Superseding Agreement:

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Option
Agreement and the Plan, both of which are made a part of this document, and by
the Superseding Agreement, if any. The Participant acknowledges that copies of
the Plan, the Option Agreement and the prospectus for the Plan are available on
the Company’s internal web site and may be viewed and printed by the Participant
for attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Option Agreement and the Plan, and hereby accepts the Option subject to all
of their terms and conditions.

 

VERRA MOBILITY CORPORATION

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

[officer name]

 

 

 

 

 

[officer title]

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

ATTACHMENTS:

2018 Equity Incentive Plan, as amended to the Date of Grant; Stock Option
Agreement, Exercise Notice and Plan Prospectus

 

 

 

--------------------------------------------------------------------------------

 

VERRA MOBILITY CORPORATION

STOCK OPTION AGREEMENT

(For Non-U.S. Participants)

Verra Mobility Corporation, a Delaware corporation (the “Company”) has granted
to the Participant named in the Notice of Grant of Stock Option (the “Grant
Notice”) to which this Stock Option Agreement (the “Option Agreement”) is
attached an option (the “Option”) to purchase certain shares of Stock upon the
terms and conditions set forth in the Grant Notice and this Option
Agreement.  The Option has been granted pursuant to and shall in all respects be
subject to the terms and conditions of the Verra Mobility Corporation 2018
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference.  By signing the Grant
Notice, the Participant: (a) acknowledges receipt of, and represents that the
Participant has read and is familiar with, the Grant Notice, this Option
Agreement, the Plan and a prospectus for the Plan prepared in connection with
the registration with the Securities and Exchange Commission of shares issuable
pursuant to the Option (the “Plan Prospectus”), (b) accepts the Option subject
to all of the terms and conditions of the Grant Notice, this Option Agreement
and the Plan and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice, this Option Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.U.S. Tax Status of Option.  

For US tax purposes, to the extent applicable, this Option is intended to be a
Nonstatutory Stock Option and shall not be treated as an Incentive Stock Option
within the meaning of Section 422(b) of the Code.

3.Administration.

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee.  All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.  Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and

 

--------------------------------------------------------------------------------

 

conclusive upon all persons having an interest in the Option.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

4.Exercise of the Option.

4.1Right to Exercise.  Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option.  In no event shall the Option be exercisable for more shares than
the Number of Option Shares, as adjusted pursuant to Section 9.

4.2Method of Exercise.  Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the
Company.  An electronic Exercise Notice must be digitally signed or
authenticated by the Participant in such manner as required by the notice and
transmitted to the Company or an authorized representative of the Company
(including a third-party administrator designated by the Company).  In the event
that the Participant is not authorized or is unable to provide an electronic
Exercise Notice, the Option shall be exercised by a written Exercise Notice
addressed to the Company, which shall be signed by the Participant and delivered
in person, by certified or registered mail, return receipt requested, by
confirmed facsimile transmission, or by such other means as the Company may
permit, to the Company, or an authorized representative of the Company
(including a third-party administrator designated by the Company).  Each
Exercise Notice, whether electronic or written, must state the Participant’s
election to exercise the Option, the number of whole shares of Stock for which
the Option is being exercised and such other representations and agreements as
to the Participant’s investment intent with respect to such shares as may be
required pursuant to the provisions of this Option Agreement.  Further, each
Exercise Notice must be received by the Company prior to the termination of the
Option as set forth in Section 6 and must be accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased.  The
Option shall be deemed to be exercised upon receipt by the Company of such
electronic or written Exercise Notice and the aggregate Exercise Price.

4.3Payment of Exercise Price.

(a)Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.

(b)Limitations on Forms of Consideration.  The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.

2

--------------------------------------------------------------------------------

 

(i)Cashless Exercise.  A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).

(ii)Net-Exercise.  A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be
issued.  Following a Net-Exercise, the number of shares remaining subject to the
Option, if any, shall be reduced by the sum of (1) the net number of shares
issued to the Participant upon such exercise, and (2) the number of shares
deducted by the Company for payment of the aggregate Exercise Price.

(iii)Stock Tender Exercise.  A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value.  A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.  If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.

4.4Tax Withholding.

(a)In General.  At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance or National Insurance Contributions) withholding obligations of
the Participating Company Group, if any, which arise in connection with the
Option, including, without limitation, obligations arising upon (i) the grant,
vesting or exercise, in whole or in part, of the Option, (ii) the transfer, in
whole or in part, of any shares acquired upon exercise of the Option, (iii) the
operation of any law or regulation providing for the imputation of interest, or
(iv) the lapsing of any restriction with respect to any shares acquired upon
exercise of the Option (“Tax Obligations”).  The Option is not exercisable
unless the Tax

3

--------------------------------------------------------------------------------

 

Obligations of the Participating Company Group are satisfied.  Accordingly, the
Company shall have no obligation to deliver shares of Stock until the Tax
Obligations of the Participating Company Group have been satisfied by the
Participant. The Participant acknowledges that the ultimate liability for all
Tax Obligations legally due by the Participant is and remains the Participant’s
responsibility and that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Option and (b) does not commit to structure the terms of the grant or any
other aspect of the Option to reduce or eliminate the Participant’s liability
for Tax Obligations.  The Company shall have no obligation to deliver shares of
Stock until the Tax Obligations of the Participating Company Group have been
satisfied by the Participant.

(b)Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s Tax Obligations upon exercise of the Option by deducting
from the shares of Stock otherwise issuable to the Participant upon such
exercise a number of whole shares having a fair market value, as determined by
the Company as of the date of exercise, not in excess of the amount of such Tax
Obligations determined by the applicable minimum statutory withholding rates if
required to avoid liability classification of the Option under generally
accepted accounting principles in the United States.

4.5Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option.  Except as provided
by the preceding sentence, a certificate for the shares as to which the Option
is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

4.6Restrictions on Grant of the Option and Issuance of Shares.  The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed.  In addition, the Option may not be
exercised unless (i) a registration statement under the Securities Act shall at
the time of exercise of the Option be in effect with respect to the shares
issuable upon exercise of the Option or (ii) in the opinion of legal counsel to
the Company, the shares issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  THE PARTICIPANT IS CAUTIONED THAT THE
OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.  As a condition to the
exercise of the Option, the

4

--------------------------------------------------------------------------------

 

Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

4.7Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5.Nontransferability of the Option.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

6.Termination of the Option.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7.Effect of Termination of Service.

7.1Option Exercisability.  The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a)Disability.  If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.

(b)Death.  If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.  The Participant’s Service shall be deemed to have terminated
on account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

5

--------------------------------------------------------------------------------

 

(c)Termination for Cause.  Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.

(d)Other Termination of Service.  If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

7.2Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until the
later of (a) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions, or (b) the end of the applicable time period
under Section 7.1, but in any event no later than the Option Expiration Date.

8.Effect of Change in Control.

In the event of a Change in Control, the Option shall be treated as set forth in
Section 13 of the Plan.

9.Adjustments for Changes in Capital Structure.

The Option shall be subject to and treated as set forth in Section 4.3 of the
Plan.

10.Rights as a Stockholder.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.

11.Service Conditions.

In accepting the Option, the Participant acknowledges and agrees that:

(a)Any notice period mandated under applicable law shall not be treated as
Service for the purpose of determining the vesting of the Option; and the
Participant’s right to vesting of shares in settlement of the Option after
termination of Service, if any, will be measured by the date of termination of
the Participant’s active Service and will not be extended

6

--------------------------------------------------------------------------------

 

by any notice period mandated under applicable law.  Subject to the foregoing
and the provisions of the Plan, the Company, in its sole discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination.

(b)The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement.

(c)The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.

(d)All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.

(e)The Participant’s participation in the Plan shall not create a right to
further Service with the Company or another Participating Company and shall not
interfere with the ability of with the Company or another Participating Company
to terminate the Participant’s Service at any time, with or without cause,
subject to applicable law.

(f)The Participant is voluntarily participating in the Plan.

(g)The Option is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to the Company or any Participating
Company, and which is outside the scope of the Participant’s employment
contract, if any.

(h)The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service Options,
pension or retirement benefits or similar payments.

(i)In the event that the Participant is not an employee of a Participating
Company, the Option grant will not be interpreted to form an employment contract
or relationship with a Participating Company.  

(j)The future value of the underlying shares is unknown and cannot be predicted
with certainty.  The value of the shares may increase or decrease.

(k)No claim or entitlement to compensation or damages arises from termination of
the Option or diminution in value of the Option or shares and the Participant
irrevocably releases Participating Company Group from any such claim that may
arise.  If, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen then, by signing this Option Agreement,
the Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such a claim.

7

--------------------------------------------------------------------------------

 

12.Data Privacy.

(a)Data Collected and Purposes of Collection.  The Participant understands that
the Company, acting as controller, as well as the employing Participating
Company, will process, to the extent permissible under applicable law, certain
personal information about the Participant, including name, home address and
telephone number, information necessary to process the Options (e.g., mailing
address for a check payment or bank account wire transfer information), date of
birth, social insurance number or other identification number, salary,
nationality, job title, employment location, details of all Options granted,
canceled, vested, unvested or outstanding in the Participant’s favor, and where
applicable service termination date and reason for termination, any capital
shares or directorships held in the Company (where needed for legal or tax
compliance), and any other information necessary to process mandatory tax
withholding and reporting (all such personal information is referred to as
“Data”).  The Data is collected from the Participant, any Parents or
Subsidiaries, and from the Company or other Subsidiary companies, for the
purpose of implementing, administering and managing this Option Agreement
pursuant to its terms.  The legal bases (that is, the legal justification) for
processing the Data is that it is necessary to perform, administer and manage
this Option Agreement and in Company’s legitimate interests, which means the
Company is using the relevant Data to conduct and develop its business
activities, subject to the Participant’s interest and fundamental rights. The
Data must be provided in order for the Participant to participate in this Option
Agreement and for the parties to this Option Agreement to perform their
respective obligations thereunder.  If the Participant does not provide Data, he
or she will not be able to participate in and become a party to this Option
Agreement.

(b)Transfers and Retention of Data.  The Participant understands that the Data
will be transferred to and among Company and Company’s other subsidiaries or
affiliates (including any Parents or Subsidiaries), as well as service providers
(such as stock administration providers, brokers, transfer agents, accounting
firms, payroll processing firms or tax firms), for the purposes explained
above.  The Participant understands that the recipients of the Data may be
located in the United States and in other jurisdictions outside of the European
Economic Area where we or our service providers have operations.  The United
States and some of these other jurisdictions have not been found by the European
Commission to have adequate data protection safeguards. If Company or its
affiliates or subsidiaries transfer Data outside of the European Economic Area,
we will take steps as required and recognized by the European Commission to
provide adequate safeguards for the transferred Data. The Participant has a
right to obtain details of the mechanism(s) under which the Participant’s Data
is transferred outside of the European Economic Area, or the United Kingdom,
which the Participant may exercise by contacting privacy@verramobility.com.

(c)The Participant’s Rights in Respect of Data.  The Participant has the right
to access the Participant’s Data being processed by the Company as well as
understand why Company is processing such Data.  Additionally, subject to
applicable law, the Participant is entitled to have any inadequate, incomplete
or incorrect Data corrected (that is, rectified).  Further, subject to
applicable law, the Participant may be entitled to the following rights in
regard to his or her Data:  (i) to object to the processing of Data; (ii) to
have his or her Data erased, under certain circumstances, such as where it is no
longer necessary in relation to the purposes for which it was processed; (iii)
to restrict the processing of the Participant’s Data so

8

--------------------------------------------------------------------------------

 

that it is stored but not actively processed (e.g., while the Company assesses
whether the Participant is entitled to have Data erased) under certain
circumstances; (iv) to port a copy of the Data provided pursuant to this Option
Agreement or generated by the Participant, in a common machine-readable format;
(v) to withdraw the Participant’s consent to Company’s processing of Data; and
(vi) to obtain a copy of the appropriate safeguards under which Data is
transferred to a third country or international organization. To exercise his or
her rights, the Participant may contact the local human resources
representative. The Participant may also contact the relevant data protection
supervisory authority, as he or she has the right to lodge a complaint.

13.Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.  Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

14.Miscellaneous Provisions.

14.1Termination or Amendment.  The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
have a materially adverse effect on the Option or any unexercised portion
thereof without the consent of the Participant unless such termination or
amendment is necessary to comply with any applicable law or government
regulation.  No amendment or addition to this Option Agreement shall be
effective unless in writing.

14.2Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

14.3Binding Effect.  This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

14.4Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

9

--------------------------------------------------------------------------------

 

(a)Description of Electronic Delivery and Signature.  The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Option Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time.  Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.  Any and all such documents and
notices may be electronically signed.

(b)Consent to Electronic Delivery and Signature.  The Participant acknowledges
that the Participant has read Section 14.4(a) of this Option Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice and Exercise Notice, as described
in Section 14.4(a).  The Participant agrees that any and all such documents
requiring a signature may be electronically signed and that such electronic
signature shall have the same effect as handwritten signature for the purposes
of validity, enforceability and admissibility.  The Participant acknowledges
that he or she may receive from the Company a paper copy of any documents
delivered electronically at no cost to the Participant by contacting the Company
by telephone or in writing.  The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  Similarly, the Participant
understands that the Participant must provide the Company or any designated
third-party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 14.4(a)
or may change the electronic mail address to which such documents are to be
delivered (if the Participant has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail.  Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 14.4(a).

14.5Country-Specific Terms and Conditions.  Notwithstanding any other provision
of this Option Agreement to the contrary, the Option shall be subject to the
specific terms and conditions, if any, set forth in Appendix A to this Option
Agreement which are applicable to the Participant’s country of residence, the
provisions of which are incorporated in and constitute part of this Option
Agreement.  Moreover, if the Participant relocates to one of the countries
included in Appendix A, the specific terms and conditions applicable to such
country will apply to the Option to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan or this
Option Agreement.

14.6Integrated Agreement.  The Grant Notice, this Option Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the

10

--------------------------------------------------------------------------------

 

Participating Company Group with respect to such subject matter.  To the extent
contemplated herein, the provisions of the Grant Notice, the Option Agreement
and the Plan shall survive any exercise of the Option and shall remain in full
force and effect.

14.7Applicable Law.  This Option Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

14.8Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




11

--------------------------------------------------------------------------------

 

APPENDIX A

 

VERRA MOBILITY CORPORATION

 

2018 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

FOR NON-US PARTICIPANTS

 

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if he or she resides in one of the
countries listed below.  Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the main body of this
Option Agreement.

 

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August
2020.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time Participant vests in the Shares or sells the Shares acquired
under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.  

 

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or transfers to another country after
the grant of the Option or is considered a resident of another country for local
law purposes, the information contained herein may not be applicable to
Participant in the same manner.  In addition, the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to Participant under these circumstances.  

 

12

--------------------------------------------------------------------------------

 

NETHERLANDS

Notifications

Securities Law Information. The grant of Option under the Plan is exempt or
excluded from the requirement to publish a prospectus under the EU Prospectus
Regulation as implemented in the Netherlands.

Prohibition Against Insider Trading.  The Participant should be aware of the
Dutch insider trading rules, which may affect the sale of shares of Stock
acquired under this Option Agreement.  In particular, the Participant may be
prohibited from effecting certain share transactions if the Participant has
insider information regarding the Company.  Below is a discussion of the
applicable restrictions.  The Participant is advised to read the discussion
carefully to determine whether the insider rules could apply to him or her.  If
it is uncertain whether the insider rules apply, the Company recommends that the
Participant consult with a legal advisor.  The Company cannot be held liable if
the Participant violates the Dutch insider trading rules.  The Participant is
responsible for ensuring the Participant’s compliance with these rules.

Dutch securities laws prohibit insider trading.  As of 3 July 2016, the European
Market Abuse Regulation (MAR), is applicable in the Netherlands.  For further
information, the Participant is referred to the website of the Authority for the
Financial Markets (AFM):
https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.

Given the broad scope of the definition of insider information, certain
employees of the Company working at its Dutch Parent or Subsidiary may have
insider information and thus are prohibited from making a transaction in
securities in the Netherlands at a time when they have such insider information.
By entering into and participating in this Option Agreement, the Participant
acknowledges having read and understood the notification above and acknowledges
that it is the Participant’s responsibility to comply with the Dutch insider
trading rules, as discussed herein.

UNITED KINGDOM

Notifications

Securities Law Information. The grant of the Options is exempt from the
requirement to publish a prospectus under the EU Prospectus Regulation as
implemented in the United Kingdom. This Option Agreement is not an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with this
Option Agreement.  This Option Agreement and the Option are exclusively
available in the UK to bona fide employees and former employees of the Company
or its Affiliate.

Non-Qualified Grants. The Option is not intended to be tax-qualified or tax
preferred under current tax rules and regulations in the United Kingdom.

13

--------------------------------------------------------------------------------

 

Tax Consultation.  The Participant understands that he or she may suffer adverse
tax consequences as a result of the Participant’s acquisition or disposition of
the shares. The Participant represents that he or she will consult with any tax
advisors that the Participant deems appropriate in connection with the
acquisition or disposition of the shares and that the Participant is not relying
on the Company or any Participating Company for any tax advice.

Prohibition Against Insider Dealing. The Participant should be aware of: (a) the
insider dealing rules of the Regulation (EU) No 596/2014 of the European
Parliament and Council (Market Abuse Regulation) which apply in the UK; and (b)
the UK's insider dealing rules under the Criminal Justice Act 1993; each of
which may affect transactions under the Plan such as the acquisition or sale of
shares acquired under the Plan, if the Participant has inside information
regarding the Company.  If the Participant is uncertain whether the insider
dealing rules apply, the Company recommends that the Participant consults with a
legal advisor.  The Company cannot be held liable if the Participant violates
the UK's insider dealing rules.  The Participant is responsible for ensuring his
or her compliance with these rules.

14